Citation Nr: 0914690	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  07-20 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial higher (compensable) rating for 
prostate cancer, status post radiation treatment.   
 
2.  Entitlement to an effective date earlier than April 12, 
2006, for service connection for prostate cancer, status post 
radiation treatment.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, C ounsel


INTRODUCTION

The Veteran had active service from April 1970 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 RO rating decision that 
granted service connection and a noncompensable rating for 
prostate cancer, status post radiation treatment, effective 
April 12, 2006.  In March 2009, the Veteran testified at a 
Travel Board hearing at the RO.  

The issue of entitlement to an initial higher (compensable) 
rating for prostate cancer, status post radiation treatment, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  On April 12, 2006 (years after the Veteran's separation 
from service), the RO received the first formal or informal 
claim for service connection for prostate cancer.  

2.  The RO subsequently granted service connection for 
prostate cancer, status post radiation treatment, effective 
April 12, 2006.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 12, 
2006, for service connection for prostate cancer, status post 
radiation treatment, have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in April 2006, a rating 
decision in August 2006, correspondence in October 2006, and 
a statement of the case in June 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, and the responsibilities of the parties 
in obtaining the evidence.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in a September 2008 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  

Analysis

The law provides that the effective date for an award of 
service connection is the day following separation from 
active duty, or the day entitlement arose, if the claim is 
filed within the year after active duty.  When the claim is 
filed more than a year after active duty, the effective date 
for service connection will be the date of VA receipt of the 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 
377 (1999).  Treatment records by themselves do not 
constitute "informal claims" for service connection.  38 
C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  
While the VA should broadly interpret submissions from a 
veteran, it is not required to conjure up claims not 
specifically raised.  Brannon v. West, 12, Vet. App. 32 
(1998).  

The Veteran had active service from April 1970 to October 
1971.  His DD-214 shows that he had service in Vietnam from 
September 1970 to October 1971.  His service treatment 
records do not show complaints of or treatment for prostate 
cancer or for any genitourinary problems.  

Private and VA treatment records dated from June 2004 to 
January 2006 show that the Veteran was treated for disorders 
including prostate cancer.  

For example, a June 2004 entry from P. Posang, M.D., noted 
that the Veteran did not complaint of dysuria or have other 
urinary complaints.  The assessment included status post 
physical examination, high cholesterol, and the need to check 
the Veteran's prostate-specific antigen (PSA).  A June 2004 
laboratory report from Rowan Regional Medical Center noted 
that the Veteran's PSA level was 5.01 and that another blood 
test should be scheduled as soon as possible.  A subsequent 
June 2004 laboratory report from that facility related that 
the Veteran's PSA level was 4.5.  

A July 2004 report from L. R. Johnson, III, M.D., noted that 
the Veteran was referred by Dr. Posang for a consultation 
regarding an elevated PSA.  It was noted that the Veteran was 
found to have a PSA of 5.01 in June 2004 and that a year 
earlier, it was 3.93 and 3.10.  Dr. Johnson indicated that a 
subsequent PSA was 4.5 with a percent free PSA of 6.0.  Dr. 
Johnson reported that the Veteran had no prior history of 
prostate problems and that he occasionally had a slow stream, 
but that at other times, he voided normally.  It was noted 
that he denied any dysuria, nocturia, or hematuria.  The 
impression was rising PSA with a suspicious percent free PSA.  

A July 2004 surgical pathology report from Rowan Regional 
Medical Center related a diagnosis of adenocarcinoma, 
Gleason's score 3+3=6, involving two of two cores and 
approximately 5 to 10 percent of total tissue volume.  

An August 2004 treatment entry from Dr. Johnson indicated 
that he Veteran was found to have a Gleason score of 6 
involving the right mid and left apical area of the prostate 
with 5 to 10 percent of the right biopsy involved and 15 
percent of the left biopsy involved.  

An August 2004 radiology oncology note from Rowan Regional 
Medical Center indicated that the Veteran was recently 
diagnosed with localized prostate cancer and that he was 
referred for consideration of treatment options.  The 
impression, at that time, was adenocarcinoma of the prostate, 
Gleason's score 3+3=6, PSA 5.01, Stage T1c, NX, MX.  It was 
reported that the Veteran wished to proceed with a course of 
definitive external beam radiotherapy.  

An August 2004 VA treatment entry noted that the Veteran was 
diagnosed with prostate cancer in August 2004 and that he had 
undergone five treatments of radiation so far.  It was noted 
that he was there to see a doctor so that he could be 
referred to a patient care coordinator and have a referral 
for Agent Orange.  The assessment did not specifically refer 
to prostate cancer.  

An October 2004 final treatment note from Rowan Regional 
Medical Center related a diagnosis of adenocarcinoma of the 
prostate, Gleason's score 3+3=6, PSA 5.01, Stage T1c, NX, MX.  
It was reported that the Veteran had completed a course of 
definitive external beam radiotherapy.  

A January 2005 statement from Dr. Johnson indicated that the 
Veteran was seen in January 2005 regarding his localized 
adenocarcinoma.  Dr. Johnson stated that the Veteran had 
recently completed a course of external beam radiation 
therapy and that he was doing quite well without any 
problems.  It was noted that a physical examination revealed 
1+ enlargement of the prostate and that his PSA level was 
down to 1.1.  

An April 2005 VA treatment entry noted that the Veteran had 
prostate cancer for ten months that was in remission.  The 
assessment referred to other disorders.  

A January 2006 treatment entry from Dr. Johnson related an 
impression of cancer of the prostate, status post radiation 
therapy.  

On April 12, 2006, the Veteran filed his initial claim for 
service connection for prostate cancer.  

A July 2006 VA genitourinary examination report noted that 
the Veteran had prostate cancer and that it was 
adenocarcinoma.  It was reported that the Veteran's prostate 
cancer was diagnosed in 2004 and that he underwent forty 
radiation treatments ending in November 2004.  The diagnosis 
was adenocarcinoma of the prostate without apparent 
residuals.  

In August 2006, the RO granted service connection and a 
noncompensable (0 percent) rating for residuals of prostate 
cancer, status post radiation treatment, effective April 12, 
2006.  

A review of the claims file reveals that the first claim, 
formal or informal, seeking service connection for prostate 
cancer was received by the RO on April 12, 2006.  

There is no evidence of VA receipt of any written document 
that would constitute a claim, formal or informal, for 
service connection for prostate cancer, status post radiation 
treatment, until April 12, 2006, and service connection for 
prostate cancer, status post radiation treatment, was granted 
as of that date.  As this was years after the Veteran's 
separation from service, service connection for prostate 
cancer, status post radiation treatment, may be no earlier 
than April 12, 2006, the date of VA receipt of the claim.  

The Veteran essentially asserts that service connection for 
prostate cancer, status post radiation treatment, should be 
effective from 2004 (apparently July 2004) when he was first 
diagnosed with prostate cancer.  The Veteran reported that he 
was first treated at a VA facility for prostate cancer in 
2004.  The Board observes that a June 2004 laboratory report 
from Rowan Regional Medical Center noted that the Veteran had 
an elevated PSA level of 5.01.  A subsequent July 2004 
surgical pathology report from that facility related a 
diagnosis of adenocarcinoma of the prostate.  An August 2004 
VA treatment entry noted that the Veteran was diagnosed with 
prostate cancer in August 2004.  While no one questions the 
accuracy of reports of treatment prior to the April 12, 2006 
effective date, the Board points out, however, that the 
Veteran did not request service connection for prostate 
cancer on any prior occasions.  At the March 2009 Board 
hearing, the Veteran testified that he first went to a VA 
facility in 2004.  The Board observes, however, that there is 
no indication in the record that he filed a claim prior to 
April 12, 2006.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 
3.151, 3.155.  Therefore, the Veteran did not indicate that 
he was seeking service connection for such disorder until 
April 12, 2006.  

The controlling law and regulations regarding effective dates 
are clear.  The effective date of an award of compensation 
based on original claim (received beyond one year after 
service discharge) or a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
the application thereof (emphasis added).  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  A specific claim in the form 
prescribed by the Secretary . . . must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by the Secretary.  38 U.S.C.A. § 5101(a).  

The pertinent facts are not in dispute, and the law, 
specifically 38 U.S.C.A. §§ 5101 & 5110, is dispositive in 
this matter.  Together, these two sections mandate that a 
claim must be specific, and that the effective date of an 
award shall not be earlier than the date of receipt of the 
claim (emphasis added).  Here, the first communication from 
the Veteran specifying a claim of service connection for 
prostate cancer, status post radiation treatment, was dated 
on April 12, 2006.  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the Veteran's assertion that the disability 
existed before he filed the claim.  The Board concludes that 
there is no entitlement to an earlier effective date for an 
award of service connection for prostate cancer, status post 
radiation treatment.  The law not the evidence, governs the 
outcome of this case, and as a matter of law, the claim must 
be denied.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  


ORDER

An earlier effective date for service connection for prostate 
cancer, status post radiation treatment, is denied. 





REMAND

The remaining issue on appeal is entitlement to an initial 
higher (compensable) rating for prostate cancer, status post 
radiation treatment.  The Board finds that there is a further 
VA duty to assist the Veteran in developing evidence 
pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

The Veteran was last afforded a VA genitourinary examination 
in July 2006.  It was noted that he had no lower urinary 
tract symptoms, that he had no incontinence of his stool or 
bladder, and that he wasn't presently having medical 
treatment.  The Veteran also indicated that he did not have 
erectile dysfunction.  The assessment was adenocarcinoma of 
the prostate without apparent residuals.  

The Board observes that the examiner did not specifically 
address information such as urinary frequency or obstructive 
voiding, as well as information regarding the Veteran's 
albumin level, etc., which are necessary for properly rating 
his disorder under 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Code 7528.  

Additionally, at the March 2009 Board hearing, the Veteran 
testified that he occasionally had blood in his urine.  He 
also stated that he urinated three times during the night and 
that he urinated about half a dozen times during the day.  He 
further reported that he had trouble urinating, that he was 
taking medication to help him urinate, and that his doctor 
had told him that his prostate was swollen.  The Veteran also 
indicated that he had undergone an examination in February 
2009, apparently as to his prostate disorder.  

The Board observes that the Veteran has not been afforded an 
examination as to his prostate cancer, status post radiation 
treatment, in over three years.  Further, the record clearly 
raises a question as to whether there has been an increase in 
severity of the Veteran's service-connected prostate cancer, 
status post radiation treatment.  The Board also notes that 
the Veteran reported that he had an examination, apparently, 
as to his prostate cancer in February 2009.  The Board 
observes, however, that such examination is not of record.  
It is also unclear whether the February 2009 VA examination 
meets the requirements for rating the Veteran under 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7528.  

Therefore, the Board finds that a current examination is 
necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) 
(VA was required to afford a contemporaneous medical 
examination where examination report was approximately two 
years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

As noted above, the Veteran reported that he underwent a VA 
examination in February 2009 at the Charlotte, North Carolina 
VA Medical Center.  The Board notes that such examination is 
not of record.  The Veteran also reported that he had 
received recent treatment from Dr. Johnson.  

As there are possible further treatment records, including VA 
treatment records, that may be pertinent to the veteran's 
claim, they should be obtained.  See Bell v. Derwinski, 2 
Vet.App. 611 (1992); 38 C.F.R 3.159(c).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain the February 2009 VA 
examination report from the Charlotte, 
North Carolina VA Medical Center.  

2.  After securing the necessary releases, 
obtain copies of the Veteran's reported 
treatment for his residuals of prostate 
cancer, which are not already in the 
claims folder, and dated since January 
2007, from Dr. Johnson.  

3.  Ask the Veteran to identify all other 
medical providers who have treated him for 
residuals of prostate cancer since January 
2007.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  
Specifically, VA treatment records since 
January 2007 should be obtained.

4.  Have the Veteran undergo a VA 
examination to determine the current 
severity of his service-connected 
prostate cancer, status post radiation 
treatment.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
signs and symptoms necessary for rating 
the Veteran's prostate cancer, status 
post radiation treatment, should be 
reported in detail, including all 
information necessary for rating the 
condition under 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7528.  

5.  Thereafter, review the Veteran's claim 
for entitlement to an initial higher 
(compensable) rating for prostate cancer, 
status post radiation treatment.  If the 
claims is denied, issue a supplemental 
statement of the case to the Veteran, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


